Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 19




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                       CASE NO.


   BUZZFEED, INC.

          Plaintiff,

   v.

   THE INDIVIDUAL, PARTNERSHIP OR
   UNINCORPORATED ASSOCIATION d/b/a
   FUNNYIST.COM

          Defendant.
                                                    /

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

  Plaintiff BuzzFeed, Inc. (“BuzzFeed” or “Plaintiff”), by and through its undersigned counsel,

  hereby sues the individual, partnership, or unincorporated association d/b/a funnyist.com

  (“Funnyist.com” or “Defendant”), and alleges as follows:

                                     NATURE OF THE CASE

         1.      This is an action for willful trademark dilution, infringement and counterfeiting,

  false designation of origin, and unfair competition. BuzzFeed is a publisher of web-based news

  and entertainment content, and owner of the domain name www.buzzfeed.com. With its sizeable

  cross-platform network, BuzzFeed is an independent digital media company, which leverages

  data around the world. BuzzFeed produces original content across broadcast, cable, SVOD, film

  and digital platforms. In addition, BuzzFeed operates a global news organization headquartered

  in New York, an entertainment studio based in Los Angeles, and manages offices globally.

  Every day, BuzzFeed publishes original and consumer driven content.
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 19




         2.      Like many creators of original content, BuzzFeed is confronted with online

  infringement of intellectual property. Defendant is engaging in online infringement of

  BuzzFeed’s intellectual property, through its website operating under the individual, partnership,

  and/or business association name funnyist.com (the “Subject Domain Name”). Through its

  website operating under the Subject Domain Name, Defendant advertises and holds out to the

  public that it is associated with BuzzFeed by clearly displaying counterfeit versions of

  BuzzFeed’s trademarks to illegally profit from BuzzFeed’s intellectual property, without

  BuzzFeed’s consent.

         3.      On information and belief, Defendant, through at least the website operating

  under the Subject Domain Name, is passing itself off as the legitimate BuzzFeed website (the

  “BuzzFeed Website”) located at buzzfeed.com by obviously displaying non-genuine versions of

  BuzzFeed’s trademarks. The Defendant operating under the Subject Domain Name publishes

  original content copied from the BuzzFeed Websites under the trademarks owned by BuzzFeed

  and associated with the BuzzFeed Website in a blatant effort to confuse consumers as to the

  source of the Subject Domain Name.

         4.      On information and belief, Defendant is part and parcel of an online network

  whose purpose is to deliver malware by confusing consumers into believing that the Subject

  Domain Name is associated with BuzzFeed to obtain “clicks” on the Subject Domain Name. On

  further information and belief, Defendant profits from its unlawful activities at an enormous cost

  to BuzzFeed. Through its dilution, infringement and counterfeiting, Defendant is causing

  substantial harm to BuzzFeed, which has made significant investments of money, time, and

  creative energies to produce the content and to develop its intellectual property, technical

  platform, branding, promotions, sales, and goodwill around its content and distribution services.



                                                   2
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 19




  Moreover, because BuzzFeed operates worldwide, Defendant deprives BuzzFeed’s legitimate

  digital advertisers and sponsors from having their advertisements viewed by these consumers;

  diverts customers worldwide from the BuzzFeed Website and confuses consumers as to the

  source and legitimacy of its content and distribution channels; harms BuzzFeed’s ability to

  continue to build out its consumer base and sponsors, and interferes with and harms BuzzFeed’s

  sponsorship agreements, hurting its and its partners’ profits and reputations.

                                    JURISDICTION AND VENUE

         5.      This is an action seeking damages and injunctive relief for trademark dilution,

  trademark counterfeiting and infringement, and false designation of origin under the Lanham Act,

  common law unfair competition; common law trademark infringement pursuant to 15 U.S.C. §§

  1114, 1116, 1121, 1125(a), 1125(c), and 1125(d), and The All Writs Act, 28 U.S.C. § 1651(a); 15

  U.S.C. § 1051 et seq.

         6.      This      Court     has      subject     matter      jurisdiction     pursuant     to

  15 U.S.C. §§ 1114 and 1125(a), 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331 and 1338.

         7.      This Court has supplemental jurisdiction under 28 U.S.C. § 1367 over the state law

  claims, because the claims are so related to the Federal claims in this action, over which this Court

  has original jurisdiction, that they form part of the same case or controversy under Article III of

  the United States Constitution.

         8.      Defendant is subject to personal jurisdiction in this District because it has targeted

  its business activities towards consumers in the State of Florida through its advertisement,

  promotion, and fully interactive website accessible in Florida and operating under the Subject

  Domain Name. Defendant’s website operating under the Subject Domain Name is fully accessible

  in this District and, Defendant infringes BuzzFeed’s intellectual property rights in this District.



                                                   3
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 19




  Finally, Defendant causes harm to BuzzFeed’s business within this District by diverting consumers

  searching for BuzzFeed’s content, at least within the State of Florida, to its unauthorized website

  operating under the Subject Domain Name. Defendant is directly and unfairly competing with

  BuzzFeed’s economic interests in the State of Florida and causing BuzzFeed harm within this

  jurisdiction. BuzzFeed regularly enforces its intellectual property rights and authorized this action

  to be brought in its name.

          9.      Venue is proper in this Court pursuant 28 U.S.C. § 1391(b) because Defendant is,

   on information and belief, a non-resident alien, and thus may be sued in “any judicial district in

      which any defendant is subject to the Court’s personal jurisdiction with respect to such an

   action,” as set forth above. Venue is also proper in this district pursuant to 28 U.S.C. § 1391(c)

     because a “defendant not resident in the United States may be sued in any judicial district.”

                                          THE PLAINTIFF

         10.     BuzzFeed is a corporation organized under the laws of the State of Delaware with

  its principal place of business in the United States located at 111 East 18th Street, New York,

  New York 10003. BuzzFeed is a cross-platform digital media company delivering news and

  entertainment content to consumers around the world, including within this district. Since its

  founding in 2006, BuzzFeed has grown to include 9 editions. BuzzFeed’s wide range of content

  extends from its signature “listicles” to political coverage, critical essays, and breaking and in-

  depth global news.

         11.     BuzzFeed is, and at all times relevant hereto has been, the owner all rights,

  including common law rights, in and to the following trademarks which are valid and registered

  on the Principal Register of the United States Patent and Trademark Office (collectively, the

  “BuzzFeed Marks”).



                                                    4
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 19




                    Registration
      Trademark                    Registration Date              Classes/Goods
                     Number
                                                        IC 035 – Distribution of
      BUZZFEED       3,367,020      January 8, 2008     consumer-generated product
                                                        reviews and advertisements
                                                        IC 041 – Entertainment Services,
                                                        namely, development, creation,
                                                        production and post production of
                                                        website entertainment content;
      BUZZFEED       4,600,026     September 9, 2014
                                                        providing a website that displays
                                                        trending news and information
                                                        content in the fields of current
                                                        events and entertainment
                                                        IC 041 – Media production
                                                        services, namely, video and film
                                                        production; entertainment services,
      BUZZFEED       6,018,665     September 29, 2020
                                                        namely multimedia production
                                                        services; entertainment media
                                                        production services of the internet
                                                        IC 041 – Media production
                                                        services, namely, video and film
                                                        production; entertainment services,
                     6,167,157      October 6, 2020
                                                        namely multimedia production
                                                        services; entertainment media
                                                        production services for the internet
                                                        IC 042 – Computer services,
                                                        namely, creating an on-line
                                                        community for registered users to
                                                        participate in discussions, get
                                                        feedback from their peers, form
                                                        virtual communities, and engage in
                     6,018,664      March, 24, 2020
                                                        social networking services in the
                                                        field of marketing; providing a
                                                        web site featuring technology that
                                                        enables internet users to create,
                                                        bookmark, annotate and publicly
                                                        share data
                                                        IC 042 – Providing website
      BUZZFEED       6,023,285      March 31, 2020      featuring news and commentary
                                                        on computer technology




                                          5
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 19




                                                                  IC 042 – Providing websites
                                                                  featuring news and commentary
                                                                  on computer technology
                           6,023,094         March 31, 2020




  The BuzzFeed Marks are used in connection with the high-quality media production and content

  distribution services identified above. True and correct copies of the Certificates of Registration

  for the BuzzFeed Marks are attached hereto as Composite Exhibit “1.”

         12.     The BuzzFeed Marks have been used in interstate commerce to identify and

  distinguish BuzzFeed’s quality services for an extended period.

         13.     The BuzzFeed Marks have been used by BuzzFeed long prior in time to

  Defendant’s use of copies of those Marks. The BuzzFeed Marks have never been assigned or

  licensed to any of the Defendants in this matter.

         14.     The BuzzFeed Marks are symbols of BuzzFeed’s reputation and goodwill and

  have never been abandoned. BuzzFeed monitors and polices the use of the BuzzFeed Marks.

         15.     The BuzzFeed Marks are well-known and famous. BuzzFeed expends substantial

  resources developing, advertising, and otherwise promoting the BuzzFeed Marks. The BuzzFeed

  Marks qualify as famous marks as the term is used in 15 U.S.C. § 1125(c)(1).

         16.     Furthermore, BuzzFeed extensively uses, advertises, and promotes the BuzzFeed

  Marks in the United States in association with its high-quality products and services, including

  news reporting, entertainment, and Internet content sharing.

         17.     As a result of BuzzFeed’s efforts, members of the consuming public readily

  identify services bearing the BuzzFeed Marks and promoted under the BuzzFeed Marks as high-

  quality services.


                                                      6
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 19




         18.     Genuine and authorized BuzzFeed services are widely legitimately advertised and

  promoted by BuzzFeed and its authorized partners. Visibility on the Internet, particularly via

  search engines such as Google, Yahoo!, and Bing is important to BuzzFeed’s overall marketing

  and consumer education efforts. Thus, BuzzFeed expends significant monetary resources on

  Internet marketing and consumer education, including search engine optimization (“SEO”)

  strategies. Those strategies allow BuzzFeed and its authorized partners to educate consumers

  fairly and legitimately about the value associated with the BuzzFeed brand and the services

  associated therewith.

                                         THE DEFENDANT

         19.     Defendant operates through the Subject Domain Name and is comprised of an

  individual, partnership and/or business entity of unknown makeup, which, upon information and

  belief resides and/or operates in a foreign jurisdiction. Defendant has the capacity to be sued

  pursuant to Federal Rule of Civil Procedure 17(b). Upon information and belief, Defendant’s

  website operating under the Subject Domain Name is, in part, targeted at and fully accessible by

  consumers in this District and throughout the United States of America.

         20.     Defendant uses aliases in conjunction with the operation of its businesses,

  including but not limited to the Subject Domain Name.

         21.     Defendant is the past and present controlling force behind the commercial website

  operating under the Subject Domain Name which uses counterfeits and infringements of

  BuzzFeed’s trademarks as described herein.

         22.     Defendant has directly engaged in unfair competition with BuzzFeed by

  advertising, creating, and maintaining its website for the purpose of diverting consumers away

  from the BuzzFeed Website and its legitimate services to the website operating under the Subject



                                                   7
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 8 of 19




  Domain Name. Defendant has purposefully directed some portion of its illegal activities towards

  consumers in the State of Florida through the advertisement, and availability of its website in the

  State.

           23.   Defendant has registered, established, or purchased the Subject Domain Name

  and in doing so may have engaged in fraudulent conduct by providing false and/or misleading

  information to the domain registrar during the registration or maintenance process related to the

  Subject Domain Name. Upon information and belief, the Defendant has registered and/or

  maintains its Subject Domain Name for the sole purpose of engaging in unlawful activities.

           24.   Defendant will likely continue to register or acquire new domain names for the

  purpose of presenting services using counterfeit and confusing imitations of one or more of

  BuzzFeed’s trademarks unless permanently enjoined.

           25.   Defendant’s entire web-based business amounts to nothing more than an

  operation established and operated to engage in unlawful activities including infringing upon

  BuzzFeed’s intellectual property rights.

           26.   Defendant’s business name, i.e., the Subject Domain Name and any other domain

  names used in connection with infringing BuzzFeed’s trademarks, is an essential component of

  Defendant’s infringing activities. The Subject Domain Name itself is a significant part of the

  means by which Defendant furthers its infringement scheme and causes harm to BuzzFeed

  Moreover, Defendant is using BuzzFeed’s famous name and trademarks to drive Internet

  consumer traffic to its website operating under the Subject Domain Name, thus increasing the

  value of the Subject Domain Name and decreasing the size and value of BuzzFeed’s legitimate

  common marketplace and intellectual property rights at BuzzFeed’s expense.




                                                   8
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 9 of 19




                             COMMON FACTUAL ALLEGATIONS

         27.     At all times relevant hereto, Defendant in this action has had full knowledge of

  BuzzFeed’s ownership of the BuzzFeed Marks, including its exclusive rights to use and license

  such intellectual property and the goodwill associated therewith.

         28.     Defendant provides its services in interstate commerce bearing counterfeit and

  confusingly similar imitations of the BuzzFeed Marks through at least the commercial website

  operating under the Subject Domain Name. Specifically, Defendant is using the BuzzFeed Marks

  to initially attract online consumers and drive them to its website operating under the Subject

  Domain Name. The content of the website operating under the Subject Domain Name is directly

  hotlinked to the BuzzFeed Website and designed to exactly mirror the BuzzFeed Website.

  Defendant uses identical copies of the BuzzFeed Marks as part of a lure to draw online

  consumers to its website which then distributes its substitute content, malware, to the consumer

  while presenting them with Defendant’s copycat services of BuzzFeed’s genuine protected

  computer and media production services in distribution of consumer generated content and news.

         29.     On information and belief, this malware presents itself to the online consumer in

  the form of, inter alia, websites displaying pornographic content. See Exhibit 2.

         30.     As part of its overall scheme, Defendant is employing and benefitting from

  advertising and marketing strategies based, in large measure, upon an illegal use of counterfeits

  and infringements of the BuzzFeed Marks and its content. Specifically, Defendant is using

  counterfeits and infringements of BuzzFeed’s famous name and the BuzzFeed Marks to confuse

  consumers into believing that its malware-distributing website operating under the Subject

  Domain Name is the BuzzFeed Website and to make its illegal content appear more relevant and

  attractive to consumers searching for BuzzFeed’s services and information online. Defendant is



                                                   9
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 10 of 19




   causing harm to BuzzFeed and the consuming public by (i) depriving BuzzFeed of its right to

   fairly compete for space within search engine results and reducing the visibility of BuzzFeed’s

   genuine services on the World Wide Web, (ii) causing an overall degradation of the value of the

   goodwill associated with the BuzzFeed Marks, and (iii) increasing BuzzFeed’s overall cost to

   market its services and educate consumers about its brand via the Internet.

          31.     Defendant is targeting its counterfeiting and infringing activities toward

   consumers and causing harm within this district and elsewhere throughout the United States. As

   a result, Defendant is defrauding BuzzFeed and the consuming public for Defendant’s own

   benefit.

          32.     At all times relevant hereto, Defendant in this action has had full knowledge of

   BuzzFeed’s ownership of the BuzzFeed Marks, including its exclusive right to use and license

   such intellectual property and the goodwill associated therewith.

          33.     Defendant’s use of the BuzzFeed Marks, including the promotion and

   advertisement, reproduction, distribution, and injecting into commerce its copycat services is

   without BuzzFeed’s consent or authorization.

          34.     Defendant is engaging in the above-described unlawful activities knowingly and

   intentionally or with reckless disregard or willful blindness to BuzzFeed’s rights for the purpose

   of trading on BuzzFeed’s goodwill and reputation. If Defendant’s intentional counterfeiting,

   infringing, and diluting activities are not permanently enjoined by this Court, BuzzFeed and the

   consuming public will continue to be harmed.

          35.     Defendant’s above identified infringing activities are likely to cause confusion,

   deception, and mistake in the minds of consumers. Moreover, Defendant’s wrongful conduct is

   likely to create a false impression and deceive customers, the public, and the trade into believing



                                                   10
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 11 of 19




   there is a connection or association between BuzzFeed’s genuine services and Defendant’s

   copycat services, which there is not.

          36.      Defendant’s infringing activities tarnish and will continue to tarnish BuzzFeed’s

   brand and the goodwill associated with the BuzzFeed Marks as the website operating under the

   Subject Domain Name distributes malware to consumers and directs consumers to, inter alia,

   websites featuring pornographic images.

          37.      BuzzFeed has no adequate remedy at law.

          38.      BuzzFeed is suffering irreparable injury and has suffered substantial damages

   because of Defendant’s unauthorized and wrongful use of the BuzzFeed Marks. If Defendant’s

   counterfeiting and infringing, unfairly competitive, and tarnishing activities are not permanently

   enjoined by this Court, BuzzFeed and the consuming public will continue to be harmed.

          39.      The harm and damage sustained by BuzzFeed has been directly and proximately

   caused by Defendant’s unlawful activities and by the creation, maintenance, and the very

   existence of Defendant’s Subject Domain Name and website including the associated services

   promoted under the BuzzFeed Marks.

                   COUNT I – TRADEMARK DILUTION BY TARNISHMENT
                PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(c))

          40.      BuzzFeed hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 39 above.

          41.      The BuzzFeed Marks are famous and distinctive and are entitled to protection

   against dilution by blurring or tarnishment.

          42.      Defendant commenced use of the BuzzFeed name and BuzzFeed Marks in

   commerce after the name “BuzzFeed” had become famous and distinctive.




                                                   11
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 12 of 19




          Defendant’s use of counterfeits of the BuzzFeed name and BuzzFeed Marks in conjunction

   with the distribution of digital malware which includes, in some instances, redirection to

   pornographic content, tarnishes the goodwill associated with the famous BuzzFeed Marks and

   damages BuzzFeed’s brand-image. Defendant has injured and will continue to injure BuzzFeed’s

   business reputation, has tarnished the distinctive quality of BuzzFeed’s famous name and the

   BuzzFeed Marks, has lessened the capacity of BuzzFeed’s famous BuzzFeed name and the

   BuzzFeed Marks to identify and distinguish BuzzFeed’s services, in violation of 15 U.S.C. §

   1125(c).

          43.     BuzzFeed has suffered and will continue to suffer irreparable injury and damages

   due to Defendant’s above-described activities if Defendant is not permanently enjoined.

   Additionally, Defendant will continue to wrongfully profit from its illegal activities.

                COUNT II - TRADEMARK COUNTERFEITING AND INFRINGEMENT
                   PURSUANT TO § 32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          44.     BuzzFeed hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 39 above.

          45.     This is an action for trademark counterfeiting and infringement against Defendant

   based on its use of counterfeit and confusingly similar imitations of the BuzzFeed Marks on its

   copycat website operating under the Subject Domain Name, in connection with the promotion,

   advertisement, distribution, and offering for consumer consumption the Defendant’s substitute

   services.

          46.     Defendant is promoting and otherwise advertising and distributing digital content

   using counterfeits and/or infringements of the BuzzFeed Marks. Defendant is continuously

   infringing and inducing others to infringe the BuzzFeed Marks by using one or more of them to

   advertise, promote, and distribute counterfeit and infringing BuzzFeed branded digital content.


                                                    12
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 13 of 19




          47.     Defendant’s counterfeiting and infringing activities are likely to cause and are

   causing confusion, mistake, and deception among members of the trade and the general consuming

   public as to the origin and quality of Defendant’s counterfeit services.

          48.     Defendant’s unlawful actions have caused and are continuing to cause

   unquantifiable damages to BuzzFeed and are unjustly enriching Defendant at BuzzFeed’s expense.

          49.     Defendant’s above-described illegal actions constitute counterfeiting and

   infringement of the BuzzFeed Marks in violation of BuzzFeed’s rights under § 32 of the Lanham

   Act, 15 U.S.C. § 1114.

          50.     BuzzFeed has suffered and will continue to suffer irreparable injury and damages

   due to Defendant’s above-described activities if Defendant is not permanently enjoined.

   Additionally, Defendant will continue to wrongfully profit from its illegal activities.

      COUNT III - FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
             PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. § 1125(a))

          51.     BuzzFeed hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 39 above.

          52.     Defendant’s illegal distribution of its copycat services is using exact copies of the

   BuzzFeed Marks, including within many of BuzzFeed’s important business markets, such as the

   State of Florida and the United States of America.

          53.     Defendant’s non-genuine digital services which are presented to the consuming

   public using copies of the BuzzFeed Marks are virtually identical in appearance to BuzzFeed’s

   genuine services. However, Defendant’s copycat services direct consumers to the unauthorized

   Subject Domain Name and exposure to digital malware. Defendant’s activities are likely to cause

   confusion among consumers as to at least the origin or sponsorship of the non-genuine services.

          54.     Defendant has used in connection with its advertisement, offer for distribution, and

                                                    13
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 14 of 19




   distribution of its non-genuine digital services, false designations of origin and false descriptions

   and representations, including words or other symbols, which tend to falsely describe or represent

   such services and have caused such services to enter into commerce with full knowledge of the

   falsity of such designations of origin and such descriptions and representations, all to BuzzFeed’s

   detriment.

          55.     Defendant has authorized infringing uses of the BuzzFeed Marks in Defendant’s

   advertisement and promotion of its copycat services. Defendant has misrepresented to members

   of the consuming public that it is affiliated with or endorsed by BuzzFeed.

          56.     Additionally, Defendant is using counterfeits and infringements of the BuzzFeed

   Marks to unfairly compete with BuzzFeed and others for space within organic search engine

   thereby depriving BuzzFeed of a valuable marketing and educational tool which would otherwise

   be available to BuzzFeed and reducing the visibility of BuzzFeed’s genuine services on the World

   Wide Web.

          57.     Defendant’s above-described actions are in violation of Section 43(a) of the

   Lanham Act, 15 U.S.C. § 1125(a).

          58.     BuzzFeed has no adequate remedy at law and has sustained irreparable injury and

   damage caused by Defendant’s conduct. Absent an entry of an injunction by this Court, Defendant

   will continue to wrongfully enrich itself and BuzzFeed will continue to suffer irreparable injury to

   its goodwill and business reputation, as well as monetary damages.




                                                    14
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 15 of 19




                    COUNT IV - COMMON LAW UNFAIR COMPETITION

          59.     BuzzFeed hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 39 above.

          60.     This is an action against Defendant based on its promotion, advertisement, and

   distribution of services using or bearing marks that are virtually identical to the BuzzFeed Marks

   in violation of Florida’s common law of unfair competition.

          61.     Specifically, Defendant is promoting and otherwise advertising, and distributing

   services using counterfeits and infringements of the BuzzFeed Marks. Defendant is also using

   counterfeits and infringements of the BuzzFeed Marks to unfairly compete with BuzzFeed and

   others for (1) space in search engine results across an array of search terms and (2) visibility on

   the World Wide Web.

          62.     Defendant’s infringing activities are likely to cause and are causing confusion,

   mistake, and deception among members of the trade and the general consuming public as to the

   origin and quality of Defendant’s website as a whole and all services featured therein by its use of

   the BuzzFeed Marks.

          63.     BuzzFeed has no adequate remedy at law and is suffering irreparable injury and

   damages because of Defendant’s actions.

                    COUNT V - COMMON LAW TRADEMARK INFRINGEMENT

          64.     BuzzFeed hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 39 above.

          65.     This is an action for Florida common law trademark infringement against

   Defendant based on its promotion, advertisement, and distribution of its copycat services using




                                                   15
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 16 of 19




   and bearing the BuzzFeed Marks. BuzzFeed is the owner of all common law rights in and to the

   BuzzFeed Marks.

          66.     Specifically, Defendant is promoting, and otherwise advertising, and distributing,

   services using and bearing infringements of the BuzzFeed Marks.

          67.     Defendant’s infringing activities are likely to cause and are causing confusion,

   mistake, and deception among members of the trade and the general consuming public as to the

   origin and quality of Defendant’s copycat services bearing the BuzzFeed Marks.

          68.     BuzzFeed has no adequate remedy at law and is suffering damages and irreparable

   injury because of Defendant’s actions.

                                       PRAYER FOR RELIEF

          69.     WHEREFORE, BuzzFeed demands judgment on all Counts of this Complaint and

   an award of equitable relief and monetary relief against Defendant as follows:

                  a.      Entry of a permanent injunction pursuant to 15 U.S.C. § 1116 and Federal

   Rule of Civil Procedure 65 enjoining Defendant, its agents, representatives, servants, employees,

   and all those acting in concert or participation therewith, from using in any manner the BuzzFeed

   Marks, or any confusingly similar trademarks or names in connection with any advertisements or

   websites in any false and/or deceptive manner; from infringing, counterfeiting, or diluting the

   BuzzFeed Marks; from using the BuzzFeed Marks, or any mark or trade dress similar thereto, in

   connection with the promotion or distribution of any unauthorized goods or services; from using

   any logo, trade name or trademark or trade dress that may be calculated to falsely advertise the

   services or goods of Defendant as being sponsored by, authorized by, endorsed by, or in any way

   associated with BuzzFeed; from falsely representing themselves as being connected with

   BuzzFeed, through sponsorship or association, or engaging in any act that is likely to falsely cause



                                                   16
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 17 of 19




   members of the trade and/or of the consuming public to believe any goods or services of

   Defendant, are in any way endorsed by, approved by, and/or associated with BuzzFeed; from using

   any reproduction, counterfeit, infringement, copy, or colorable imitation of the BuzzFeed Marks

   in connection with the publicity, promotion, sale, or advertising of any goods or services offered

   by Defendants; from affixing, applying, annexing or using in connection with the promotion or

   distribution of any goods, a false description or representation, including words or other symbols

   tending to falsely describe or represent Defendant’s goods and services as being those of

   BuzzFeed, or in any way endorsed by BuzzFeed and from offering such goods and services in

   commerce; from engaging in search engine optimization strategies using colorable imitations of

   BuzzFeed’s name or trademarks; and from otherwise unfairly competing with BuzzFeed.

                  b.      Entry of a permanent injunction pursuant to 28 U.S.C. § 1651(a), The All

   Writs Act, and the Court’s inherent authority, enjoining Defendant and all third parties with actual

   notice of an injunction issued by the Court from participating in, including providing financial

   services, technical services or other support to, Defendant in connection with the promotion and

   distribution of non-genuine goods and services bearing and/or using counterfeits of the BuzzFeed

   Marks.

                  c.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, that upon BuzzFeed’s request, the top level domain (TLD) Registry

   for the Subject Domain Name, and any other domains used by Defendant, or its administrators,

   including backend registry operators or administrators, place the Subject Domain Name on

   Registry Hold status for the remainder of the registration period for any such domain name, thus

   removing them from the TLD zone files which link the Subject Domain Name, and any other

   domain names being used and/or controlled by Defendant to engage in the business of promoting,



                                                   17
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 18 of 19




   advertising, and distributing goods and services bearing counterfeits and infringements of the

   BuzzFeed Marks, to the IP addresses where the associated websites are hosted.

                  d.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, canceling for the life of the current registration or, at BuzzFeed’s

   election, transferring the Subject Domain Name and any other domain names used by Defendant

   to engage in their counterfeiting of the BuzzFeed Marks at issue to BuzzFeed’s control so they

   may no longer be used for illegal purposes.

                  e.      Entry of an order requiring Defendant, its agent(s) or assign(s), to assign all

   rights, title, and interest, to their Subject Domain Name to BuzzFeed and, if within five (5) days

   of entry of such order Defendant fails to make such an assignment, the Court order the act to be

   done by another person appointed by the Court at Defendant’s expense, such as the Clerk of Court,

   pursuant to Federal Rule of Civil Procedure 70(a).

                  f.      Entry of an order requiring Defendant, its agent(s) or assign(s), to instruct

   all search engines to permanently delist or deindex the Subject Domain Name and, if within five

   (5) days of entry of such order Defendant fails to make such a written instruction, the Court order

   the act to be done by another person appointed by the Court at Defendant’s expense, such as the

   Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a).

                  g.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority that, upon BuzzFeed’s request, any messaging service and Internet

   marketplace, social media, and image hosting website operators and/or administrators, registrar

   and/or top level domain (TLD) Registry for the Subject Domain Name who are provided with

   notice of an injunction issued by the Court, identify any e-mail address known to be associated

   with Defendant’s Subject Domain Name.



                                                    18
Case 0:21-cv-60311-XXXX Document 1 Entered on FLSD Docket 02/08/2021 Page 19 of 19




                  h.      Entry of an order requiring Defendant to account to and pay BuzzFeed for

   all profits and damages resulting from Defendant’s trademark dilution by tarnishment activities,

   as provided for under 15 U.S.C. § 1117(a) of the Lanham Act.

                  i.      Entry of an order requiring Defendant to account to and pay BuzzFeed for

   all profits and damages resulting from Defendant’s trademark counterfeiting and infringing, and

   unfairly competitive activities and that the award to BuzzFeed be trebled, as provided for under 15

   U.S.C. § 1117, or, at BuzzFeed’s election with respect to Count II, that BuzzFeed be awarded

   statutory damages from the Defendant in the amount of two million dollars ($2,000,000.00) per

   each counterfeit trademark used as provided by 15 U.S.C. § 1117(c)(2) of the Lanham Act.

                  j.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of BuzzFeed’s

   costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.

                  k.      Entry of an award of pre-judgment interest on the judgment amount.

                  l.      Entry of an order for any further relief as the Court may deem just and proper.

   DATED: February 8, 2021.              Respectfully submitted,

                                         STEPHEN M. GAFFIGAN, P.A.

                                         By: Stephen M. Gaffigan
                                         Stephen M. Gaffigan (Fla. Bar No. 025844)
                                         Virgilio Gigante (Fla. Bar No. 082635)
                                         T. Raquel Wiborg-Rodriguez (Fla. Bar No. 103372)
                                         401 East Las Olas Blvd., #130-453
                                         Ft. Lauderdale, Florida 33301
                                         Telephone: (954) 767-4819
                                         E-mail: stephen@smgpa.net
                                         E-mail: leo@smgpa.net
                                         E-mail: Raquel@smgpa.net

                                         Attorneys for PLAINTIFF, BUZZFEED, INC.




                                                    19
